DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/578,349, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 13, and 18 contain features not supported by the prior-filed application, including a larger diameter cylinder, tilted blades placed horizontally around a vertical shaft, a washer in a washer housing at the connection point between the cylinder cover and the turbine shaft, upper and lower bearing supports, a pulley and belt connection to the alternator, a condenser with multi-drums containing a dissolving liquid in the drums, the boiler opening to the condenser through liquid circulation pipe and a liquid level control chamber to re-circulate the dissolving liquid to the condenser, etc. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
The claims below are objected to because of the following informalities:  
The claims are replete with the following issues: A) the first recitation of an element in a particular claim chain should be proceeded by “a” as grammatically appropriate (not “the”), and each subsequent recitation in the same claim chain should be proceeded by “the”; B) the same element should be referred to using the same terminology throughout the claims, and C) grammatical errors. Some such corrections are exemplified below for claim 1, but the issues are far too numerous to list individually for each claim. Applicant is required to review the rest of the claims and make appropriate corrections.
Claim 1 should read “…the turbine [8,9,10] immersed in [[a]] the liquid [63] of the one or more liquid chambers [2,3,4]…the turbine(s) [8, 9, 10] stand on a bearing support [60] at [[the]] a lower part of [[a]] the cylinder(s) [52, 52a, 52b] facilitating the turbine [8,9,10] to rotate while the vapor flows through the blades of the turbine [48], the shaft [49] at its part above the cylinder [52, 52a, 52b] contains an upper bearing support [61] on a vertical stand on either side above the cylinder cover [53]… the alternator connected to the pulley(s) [50, 50a, 50b] and joined by an axle [12] is placed at the height of the cylinder [52, 52a, 52b] or on the ground to convert the mechanical energy of the turbine to electrical energy, the final gas chamber [7] is 11] in a cylinder [52] and then to a buffer cylinder [31], the buffer cylinder [31] is connected to [[the]] multiple[[-]]pipes [34] of a condenser [33] through a cylinder valve [32] at [[the]] a joint to regulate the temperature and pressure in the buffer cylinder [31], the multiple pipes [34] are immersed in a condensing liquid and enclosed in a container [33a], the condenser [33] finally opens to the boiler through a condenser out pipe [18], a pusher [36] or motor[37] and liquid in a pipe [16] at [[the]] a liquid re-input section [23] to re-input [[the]] condensed liquid to the boiler [1] for continuing the generation of energy.”
In claim 1, “Chamber valve(s)” should not be capitalized.
In claims 1, 13, and 18, “high efficient” should read either --high efficiency-- or --highly efficient-- for grammatical reasons.
In claims 1, 13, and 18, “condenser in pipe” and “liquid in pipe” should respectively read --a condenser in-pipe-- and --a liquid in-pipe-- (note the dash connecting in and pipe) for clarity. Similarly, “a condenser out pipe” should read --a condenser out-pipe--.
Claim 2 should read “so that the boiling point of the liquid in the boiler [1] 
In claims 4, 9, 15, “cylinder [31]” should read --buffer cylinder [31]--
In claim 7, “in the embodiment” should be deleted
Claim 11 should read “in contact [[to]] with the atmosphere” for grammatical reasons.
In claim 15, “the cylinder [31]” should read --the buffer cylinder [31]-- for consistency in terminology.
In claim 16, “flattened size” should read --flattened shape--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claimed invention purports to be capable of outputting energy at 100% efficiency (“In this way the vapor flows to a series of liquid gas chamber till a hundred percentage of efficiency is gained…” [0141] “the efficiency of the system increases for every increase in height of the system and its output till the output increases up to a hundred percentage efficiency…” [0145]). Efficiency = output / input. It is impossible for any system to reach 100% efficiency due to unavoidable losses including friction, drag, and heat loss to the surroundings. Energy cannot be created, per the law of conservation of energy. The claimed invention purports to output as much energy as is input (i.e. 100% efficiency), despite the unavoidable losses, which would appear to violate the law of conservation of energy and run counter to conventional scientific understanding, thus being inoperative and lacking utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by a credible asserted utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  That is, one of ordinary skill in the art would not know how to use a system that violates the law of conservation of energy by outputting as much energy as is input (i.e. 100% efficiency).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 13, and 18 recite the broad recitation “one or more liquid chamber(s)” (i.e. can have only one liquid chamber), and the claims also recite a “first liquid chamber” and “a succeeding liquid chamber” (i.e. must have at least two liquid chambers) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes it is interpreted as either.
Claims 1, 13, and 18 recite “a normal valve”, and claim 16 recites “a normal boiler”. It is indefinite what kinds of valves/boilers are encompassed by a “normal” valve/boiler. For examination purposes, any valve/boiler is considered a “normal” valve/boiler.
Claims 1, 13, and 18 recite “each gas chamber [5,6,7] is connected to a succeeding liquid chamber [3,4] at a bottom end” and “the gas pipe [7] finally connected to a gas turbine [12] in a cylinder [52] and then to buffer cylinder [31]” which presents a logical conflict because the final gas chamber [7] cannot be connected to both a succeeding liquid chamber and a gas turbine, and is also not disclosed to be connected in this way, and further because there is no succeeding liquid chamber after the final gas chamber.
Claim 1 recites “the shaft [49] at its part above the cylinder [52, 52a, 52b] contains upper bearing support [61] on a vertical stand on either side above cylinder cover [53] and with a pulley [50, 50a, 50b].” The highlighted portion is unclear, possibly due to grammatical issues or missing/extra words? What is meant by “with a pulley”? For examination purposes, this is interpreted to mean that the system comprises a pulley.
Claims 13 and 18 include similar recitations, and the same is applied.
The excessive but inconsistent use of “(s)”, coupled with the inconsistencies present throughout the claims (such as references to “the turbine(s)”, “the turbine”, as well as “the turbines”; note that the same issue exists for other elements as well aside from the turbines, such as the chambers, cylinders, pulleys, etc.) makes it indefinite just how many of each element is actually being required by the claims. For examination purposes each such element is interpreted to be present in any number, singular or plural. There are far too many instances of this issue to list individually; Applicant is required to correct the claims to clarify whether each element is required in the plural or not.
Regarding claim 2, the phrase "like" ("high temperature sources of heat like hydrogen, natural gas”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-12, 14-17, and 19-20 are also rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “a number of multiple liquid-gas chambers [5,6,7] and joined alone or with chamber valves [27, 28] or pressure valves [38, 38a] at the bottom” (emphasis added) which fails to include all the limitations of claim 1 upon which it depends, because claim 1 requires the valves between the gas and liquid chambers at the bottom.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites limitations already present in claim 1, thus failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over K.C. US 2020/0095896 in view of Wright US 2021/0180471, Kim KR 2020-0145631, Zhang CN 202055234, Boyd et al. US 2014/0196450, and Fetvedt et al. US 2022/0074435.
Regarding claim 1, K.C. discloses:
A thermal buoyant high efficient system for the generation of mechanical and electrical energy comprising: 
one or more boilers 1 and one or more liquid chamber(s) 2,3,4 each containing a liquid, a horizontal pipe 15 connecting the one or more boilers 1 to a first of said liquid chambers 2 wherein vapor from the one or more boilers 1 obtains buoyancy force in the first liquid chamber 2 which is a tall shaped pipe, at least one vapor-liquid phase valve 26 to separate liquid in the one or more boilers 1 from liquid in the first liquid chamber 2, wherein the top of each of the one or more liquid chamber(s) 2,3,4 contains a cylinder to locate a turbine(s) 8,9,10 and is enclosed from above by a cylinder cover, the cylinder(s) from each of the one or more liquid chambers 2,3,4 opens to a gas chamber 5,6,7 from one side and each gas chamber 5,6 is connected to a succeeding liquid chamber 3,4 at a bottom end, a Chamber valve(s) 27, 28 which is a normal valve or a pressure valve is placed at a connection part of the gas chamber 5,6 and the bottom of the succeeding liquid chamber 3,4, the turbine 8,9,10 immersed in a liquid of the one or more liquid chambers 2,3,4 in the cylinder has a vertical shaft (see Fig. 1), the shaft crosses above the cylinder cover of the liquid chamber 2,3,4 from its center, the turbine 8,9,10 rotates while the vapor flows through the blades of turbine, the shaft at its part above the cylinder connected to an alternator(s) 13, the liquid chambers 2,3,4 are supported by a tower 14, the alternator 13 connected by an axle 12 is placed at the height of cylinder or on the ground to convert the mechanical energy of the turbine 8,9,10 to electrical energy, the gas pipe 7 finally connected to a gas turbine 11 in a cylinder and then to buffer cylinder 32, the buffer cylinder 32 connected to the multiple-pipes 33 of a condenser 31 at the joint 17 to regulate the temperature and pressure in the buffer cylinder 32, the condenser 31 to contain multiple pipes 33 immersed in a condensing liquid and enclosed in a container [0058] [0064], the condenser 31 finally opens to the boiler 1 through a condenser out pipe 18, pusher 34 or motor and liquid in pipe 16 at the liquid re-input section 23 to re-input the condensed liquid to the boiler 1 for continuing the generation of energy.

K.C. is silent regarding:
a larger diameter cylinder to locate the turbine(s).
Wright teaches (see Fig. 1):
a larger diameter cylinder to locate the turbine 107.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify K.C. as taught by Wright for the advantage of accommodating a bigger turbine with higher power generation capacity.

The combination of K.C. and Wright is silent regarding:
the turbine has tilted blades placed horizontally around a vertical shaft.
Kim teaches (see Figs. 2 and 17):
the turbine 400 has tilted blades 410 placed horizontally around a vertical shaft 420.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the turbine in the combination of K.C. and Wright (turbines 8,9,10 in K.C. with vertical shaft and unspecified blade construction) with that taught by Kim to provide a specific turbine construction suitable for being driven by an axial flow to obtain the same predictable result of generating power with a turbine, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

The combination of K.C., Wright, and Kim is silent regarding:
a washer in a washer housing at the connection point between the cylinder cover and the turbine shaft, the turbine(s) stand on a bearing support at the lower part of a cylinder(s) facilitating the turbine to rotate, the shaft at its part above the cylinder contains upper bearing support on a vertical stand on either side above cylinder cover.
Zhang teaches (see Fig. 3):
a washer 58 in a washer housing 59 at the connection point between the cylinder cover and the turbine shaft 56, the turbine(s) 56 stand on a bearing support (see unlabeled lower bearing) at the lower part of a cylinder(s) facilitating the turbine to rotate, the shaft 56 at its part above the cylinder contains upper bearing support 60, 61 on a vertical stand on either side above cylinder cover.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, and Kim with that of Zhang for the advantages of supporting the turbine shaft for rotation with reduced friction via bearings, and to prevent leakage of the working fluid while also protecting the bearings via a washer/gasket.

The combination of K.C., Wright, Kim, and Zhang is silent regarding:
the shaft connected with a pulley, the pulley connected to one-another or to an alternator(s) through a belt, the alternator connected to pulley(s).
Boyd teaches:
the shaft 172 connected with a pulley, the pulley connected to one-another or to an alternator(s) 190 through a belt, the alternator connected to pulley(s) (“An electric generator 190 is mechanically coupled to and driven by the bucket conveyor. The coupling may be in the form of gears, belts and pulleys, chains and sprockets, drive shafts, and the like” [0046]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the generator coupling in the combination of K.C., Wright, Kim, and Zhang (unspecified coupling between the turbine shafts and the generator axle in K.C.) with that taught by Boyd (belts and pulleys) for the same predictable result of driving the generator using the turbines, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

	The combination of K.C., Wright, Kim, Zhang, and Boyd is silent regarding:
the buffer cylinder connected to the condenser through cylinder valve.
Fetvedt teaches:
the buffer cylinder 40 connected to the condenser 22 through cylinder valve 43.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, Kim, Zhang, and Boyd with that of Fetvedt for the advantages of controlling flow to the condenser and regulating downstream pressure.

Regarding claim 2, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the boiler 1 placed at the ground level to receive a low temperature heat from sunlight, warm water, or dipped in the warm water in storages, ponds, lakes or oceans consists a flat surface with a larger surface area and a narrower vertical neck and filled with liquid to the narrower part or a small surface area and with a space inside the boiler equal to the surface area of the boiling liquid for increasing vapor pressure for high temperature sources of heat like hydrogen, natural gas  (K.C. [0055] [0062] Fig. 1) and pressure in the boiler 1 is adjustable depending upon the temperature of the available source of input heat and pressure at the bottom of the liquid chamber 2 for the given height of the liquid chamber 2 or the given total heights of liquid chambers 2,3,4 or added pressure of pressure valves so that the boiling point of the liquid in the liquid chamber (see objection) is not increased above the temperature of available sources with an increased height and increased pressure and the liquid in the boiler 1 is able to boil at the temperature of the available heat source by adjusting, its area in the flattened boiler (K.C. [0064] [0066-0067] [0091] [0101-0104]).

Regarding claim 3, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the vapor-liquid phase valve 26 is used when different liquids are placed in the boiler 1 and the liquid chamber(s) 2,3,4 whereby liquid with the low boiling point and low density is placed in the boiler 1 while the denser liquid with higher boiling point is placed in the Liquid Chamber(s) 2,3,4 (K.C. [0055]).

Regarding claim 4, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the generation of electricity is also carried out at gas turbine 11, placed in between the final gas chamber 7 and the cylinder 32 from the flow of vapor (gas) to the condenser 31 (K.C. [0057] Fig. 1).

Regarding claim 5, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the height of the Liquid chamber 2,3,4 is adjustable and increased height of the system increases the buoyancy force along with output and efficiency of the system up to 100% or until critical temperature and pressure is reached in the bottom of liquid chamber or boiler whereby an input heat requirement increases in decreasing proportion to an increased output brought by the rise in the height of the system or addition of the pressure by added pressure valves at the bottom of liquid chambers of the system (K.C. [0066-0067] [0088-0089] [0101-0104]).

Regarding claim 6, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the increased height of the liquid-gas chamber of the system for increasing output and efficiency, is divided to a number of multiple liquid-gas chambers 2,3,4,5,6,7 and joined alone or with chamber valves 27, 28 or pressure valves at the bottom for attaining increased efficiency at lower height where the total efficiency of the multiple liquid and gas chambers of lower height is equal to the efficiency of the system with single liquid chamber of combined height of such multiple liquid-gas chambers (K.C. [0066] Fig. 1).

Regarding claim 7, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the condenser 31 is placed on the surface and contains a number of multiple-pipes 33 to increase the area of contact of gas/vapor in the multiple pipes 33 with a liquid in a container of the condenser 31 and the condenser liquid outside the pipes 33 passes the heat to the atmosphere or is condensed by other cooling object or mechanism using ice on ocean or hills or waste cooling temperatures (K.C. [0058] [0064] Fig. 1).

Regarding claim 8, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the turbine(s) with its tilted blades in horizontal direction are placed vertically with its shaft on a bearing support at the lower part in the cylinder and its upper part lies above the cylinder cover of cylinder of liquid chamber (s) and are immersed in a liquid in the liquid chamber such that the gas (vapor) with buoyancy force passes through the turbine immersed in the liquid, rotating it and the turbines are joined to the axle of the alternator(s) with the help of pulley(s) and belt(s) (see claim 1 rejection).

Regarding claim 9, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the cylinder 32 is placed ahead of condenser 31 for temporary storage of gas/vapor before passing to the condenser 31 depending on the temperature of the heat source and volume of the gas passing to the condenser 31 and for regulating pressure and temperature where heating (or cooling) temperature can be obtained from it (K.C. [0064]).

Regarding claim 10, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the liquid in the boiler 1 boils at the temperatures of the applied heat source and the increase in boiling point due to increase in pressure because of height or pressure valves is adjusted to the temperature of the available heat source by changing an area of the boiler as required (K.C. [0055] [0062] [0067]) and the liquids in the liquid chamber 2,3,4 are adjusted to be in liquid state despite cooling gas/vapor or atmospheric temperature (K.C. [0055]).

Regarding claim 12, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein low temperature heat from sunlight are captured in the larger area by dehydrating vessels 43 while waste heat energy or waste electrical energy are captured in a heating tank and stored in chemicals, molten salts or liquids in storage tank 35 for present or future usage and used directly in case of hot water or by hydrating it for chemicals or molten salts in a heat generation tank 36 by fresh water from water tank 42 in a water heater 41 through motor 38 and water pipe 21 and flowing the hot water heated in heat generation tank 36 through heat exchanging surface of the tank 36 to the boiler 1 and again receiving cooled water by the use of a motor 39 in hot water circulation pipe 22 for regular supply of heat (K.C. [0060] Fig. 1).

Regarding claim 18, K.C. discloses:
A thermal buoyant high efficient system for the generation of mechanical and electrical energy comprising: 
one or more boilers 1 and one or more liquid chamber(s) 2,3,4 each containing a liquid with a horizontal pipe 15 connecting the boiler 1 to a first liquid chamber 2, where the vapor (gas) of boiled liquid or solutions from the boiler 1 obtains buoyancy force in the one or more liquid chambers 2,3,4 which is a tall pipe shaped, at least one liquid-vapor phase valve 26 to separate the liquid in the boiler 1 from the liquid in the liquid chamber 2, wherein the top of the each of the one or more liquid chambers 2,3,4 contains a cylinder to locate a turbine 8,9,10 and is enclosed from above with a cylinder cover, the cylinder from each of the one or more liquid chambers 2,3,4 opens to a gas chamber 5,6,7 from one side and each gas chamber 5,6 connected to a succeeding liquid chamber 3,4 at the bottom of liquid chambers 3,4, a gas-liquid valve 27, 28 which is a normal valve or a pressure valve placed at connection part of the gas chamber 5,6 and bottom of liquid chamber 3,4, the turbine(s) 8, 9, 10 immersed in the liquid of the liquid chamber 2,3,4 in the cylinder has a vertical shaft (see Fig. 1), the shaft crosses above the cylinder of the one or more liquid chambers 2,3,4 from its center, the turbine(s) 8,9,10 rotate while the gas flows through the blades of turbine, the shaft at its part above the cylinder(s) connected to an alternator 13, the alternator 13 connected to by an axle 12 is placed at the height of the cylinder or on the ground to convert the mechanical energy of the turbine 8,9,10 to electrical energy, the gas pipe 7 finally connected to a gas turbine 11 in a cylinder and then to buffer cylinder 32, the buffer cylinder 32 is connected to the multiple pipes 33 or drums of a condenser 31 through condenser in pipe 17 at the joint to regulate the pressure in the buffer cylinder 32, the condenser 31 with multiple-pipes 33 or drums with a dissolving liquid in the drums are immersed in a condensing liquid and enclosed in a container [0058] [0064], the condenser 31 finally opens to the boiler 1 through a condenser out pipe 18, a pusher 34 or motor and liquid in pipe 16 at liquid re-input section 23 to re-input the liquid or dissolved solution to the boiler 1 and the boiler also opens to the condenser through liquid circulation pipe and a liquid level control chamber to re-circulate the dissolving liquid to the condenser for solutions of gasses or liquids for the generation of energy (optional limitation, only applicable to the solutions alternative).

K.C. is silent regarding:
a larger diameter cylinder to locate the turbine.
Wright teaches (see Fig. 1):
a larger diameter cylinder to locate the turbine 107.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify K.C. as taught by Wright for the advantage of accommodating a bigger turbine with higher power generation capacity.

The combination of K.C. and Wright is silent regarding:
the turbine has tilted blades placed horizontally around a vertical shaft.
Kim teaches (see Figs. 2 and 17):
the turbine 400 has tilted blades 410 placed horizontally around a vertical shaft 420.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the turbine in the combination of K.C. and Wright (turbines 8,9,10 in K.C. with vertical shaft and unspecified blade construction) with that taught by Kim to provide a specific turbine construction suitable for being driven by an axial flow to obtain the same predictable result of generating power with a turbine, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

The combination of K.C., Wright, and Kim is silent regarding:
a washer in a washer housing at the connection point of the cylinder and shaft, the turbine(s) stand on a bearing support at the lower part of a cylinder(s) facilitating the turbine(s) to rotate, the shaft at its part above the cylinder(s) to contain upper bearing support on a vertical stand on either side of cylinder.
Zhang teaches (see Fig. 3):
a washer 58 in a washer housing 59 at the connection point of the cylinder and shaft 56, the turbine(s) 56 stand on a bearing support (see unlabeled lower bearing) at the lower part of a cylinder(s) facilitating the turbine(s) to rotate, the shaft 56 at its part above the cylinder(s) to contain upper bearing support 60, 61 on a vertical stand on either side of cylinder.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, and Kim with that of Zhang for the advantages of supporting the turbine shaft for rotation with reduced friction via bearings, and to prevent leakage of the working fluid while also protecting the bearings via a washer/gasket.

The combination of K.C., Wright, Kim, and Zhang is silent regarding:
the shaft connected with a pulley, the pulleys to connect one another or to an alternator through a belt(s), the alternator connected to the pulley(s).
Boyd teaches:
the shaft 172 connected with a pulley, the pulleys to connect one another or to an alternator 190 through a belt(s), the alternator connected to the pulley(s) (“An electric generator 190 is mechanically coupled to and driven by the bucket conveyor. The coupling may be in the form of gears, belts and pulleys, chains and sprockets, drive shafts, and the like” [0046]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the generator coupling in the combination of K.C., Wright, Kim, and Zhang (unspecified coupling between the turbine shafts and the generator axle in K.C.) with that taught by Boyd (belts and pulleys) for the same predictable result of driving the generator using the turbines, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

	The combination of K.C., Wright, Kim, Zhang, and Boyd is silent regarding:
the buffer cylinder connected to the condenser through a cylinder valve.
Fetvedt teaches:
the buffer cylinder 40 connected to the condenser 22 through a cylinder valve 43.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, Kim, Zhang, and Boyd with that of Fetvedt for the advantages of controlling flow to the condenser and regulating downstream pressure.

Regarding claim 19, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the boiler 1 is un-insulated to receive the heat from the environment and surroundings air or water and the liquid used in boiler is able to boil at or below room temperature and above the temperature of condenser (K.C. [0055] [0061-0062] [0125-0126]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over K.C. US 2020/0095896 in view of Wright US 2021/0180471, Kim KR 2020-0145631, Zhang CN 202055234, Boyd et al. US 2014/0196450, and Fetvedt et al. US 2022/0074435 as applied to claim 1 above, and further in view of Abeles US 4,022,024.
Regarding claim 11, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt is silent regarding:
wherein the areas of the boiler that is in contact to the atmosphere apart from heat receiving upper-part along with liquid and gas chambers are insulated to conserve the heat within the system.
Abeles teaches:
wherein the areas of the heat-receiving panel a (analogous to the boiler) that is in contact to the atmosphere apart from heat receiving upper-part along with heated columns c (analogous to the liquid and gas chambers as being the heated/working side of the cycle and not the cooled side at the condenser) are insulated to conserve the heat within the system (“Heat insulation may be applied any place on the device that it is desired to inhibit heat loss therefrom, as, for example, on the external surfaces of the heated column c and on the lower face of panel a in case this panel is provided for absorbing sunlight” col. 3, l. 23-27).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt with that of Abeles for the advantages of inhibiting heat loss from the system and preventing the vapor in the liquid and gas chambers from condensing in cold ambient temperatures.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over K.C. US 2020/0095896 in view of Wright US 2021/0180471, Kim KR 2020-0145631, Zhang CN 202055234, Boyd et al. US 2014/0196450, and Fetvedt et al. US 2022/0074435 as applied to claim 18 above, and further in view of Miller US 3,788,091.
Regarding claim 20, the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt teaches:
wherein the condenser 31 is filled with cooling material obtained from concentric cylinder or ice from oceans or hills or waste cooling temperatures (K.C. [0058] [0064] [0125-0126]).
The combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt is silent regarding:
wherein the condenser is insulated.
Miller teaches:
wherein the condenser 3 is insulated (“The condenser 3 is mounted in an insulated box” col. 4, l. 23-24).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt with that of Miller for the advantage of insulating the condenser and the cooling material within from outside temperatures.

Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over K.C. US 2020/0095896 in view of Wright US 2021/0180471, Kim KR 2020-0145631, Zhang CN 202055234, Boyd et al. US 2014/0196450, Fetvedt et al. US 2022/0074435, and Campbell US 346,425.
Regarding claim 13, K.C. discloses:
A thermal buoyant high efficient system for the generation of mechanical and electrical energy comprising: 
one or more boilers 1 and one or more liquid chamber(s) 2,3,4 each containing a liquid, a horizontal pipe 15 connecting the one or more boilers 1 to a first liquid chamber 2, where the vapor(gas) from the one or more boilers 1 obtains buoyancy force in the liquid chamber 2,3,4 which is a tall pipe shaped, at least one liquid-vapor phase valve 26 to separate the liquid in the boiler 1 from the liquid in the liquid chamber 2, wherein the top of the each liquid chamber 2,3,4 contains a cylinder to locate a turbine 8,9,10 and is enclosed from above with a cylinder cover, the cylinder from each of the one or more liquid chambers 2,3,4 opens to a gas chamber 5,6,7 from one side and each gas chamber 5,6 connected to a succeeding liquid chamber 3,4 at a bottom end of liquid chambers 3,4, a gas-liquid valve 27, 28 which is a normal valve or a pressure valve placed at connection part of the gas chamber 5,6 and bottom of liquid chamber 3,4, the turbine(s) 8, 9, 10 immersed in the liquid of the liquid chamber 2,3,4 in the cylinder has a vertical shaft (see Fig. 1), the shaft crosses above the cylinder of the one or more liquid chambers 2,3,4 from its center, the turbine(s) 8,9,10 rotate while the gas flows through the blades of turbine, the shaft at its part above the cylinder(s) connected to an alternator 13, the alternator 13 connected to an axle 12 is placed at the cylinder height or on the ground to convert the mechanical energy of the turbine 8,9,10 to electrical energy, the gas pipe 7 finally connected to a gas turbine 11 in a gas cylinder and then to a buffer cylinder 32, the buffer cylinder 32 is connected to the multiple-pipes 33 of a condenser 31 through condenser in pipe 17 at the joint to regulate the temperature and pressure in the buffer cylinder 32, the condenser 31 with multiple-pipes 33 which are immersed in a condensing liquid and enclosed in a container [0058] [0064], the condenser 31 finally opens to the boiler 1 through a condenser out pipe 18, a pusher 34 or motor and liquid in pipe 16 at liquid re-input section 23 to re-input the liquid to the boiler 1 for the generation of energy.

K.C. is silent regarding:
a larger diameter cylinder to locate a turbine.
Wright teaches (see Fig. 1):
a larger diameter cylinder to locate a turbine 107.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify K.C. as taught by Wright for the advantage of accommodating a bigger turbine with higher power generation capacity.

The combination of K.C. and Wright is silent regarding:
the turbine(s) has tilted blades placed horizontally around a vertical shaft.
Kim teaches (see Figs. 2 and 17):
the turbine 400 has tilted blades 410 placed horizontally around a vertical shaft 420.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the turbine in the combination of K.C. and Wright (turbines 8,9,10 in K.C. with vertical shaft and unspecified blade construction) with that taught by Kim to provide a specific turbine construction suitable for being driven by an axial flow to obtain the same predictable result of generating power with a turbine, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

The combination of K.C., Wright, and Kim is silent regarding:
a washer in a washer housing at the connection point between the cylinder and the shaft, the turbine(s) stand on a bearing support at the lower part of a cylinder(s) facilitating the turbine(s) to rotate, the shaft at its part above the cylinder(s) to contain upper bearing support on a vertical stand on either side of cylinder.
Zhang teaches (see Fig. 3):
a washer 58 in a washer housing 59 at the connection point between the cylinder and the shaft 56, the turbine(s) 56 stand on a bearing support (see unlabeled lower bearing) at the lower part of a cylinder(s) facilitating the turbine(s) to rotate, the shaft 56 at its part above the cylinder(s) to contain upper bearing support 60, 61 on a vertical stand on either side of cylinder.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, and Kim with that of Zhang for the advantages of supporting the turbine shaft for rotation with reduced friction via bearings, and to prevent leakage of the working fluid while also protecting the bearings via a washer/gasket.

The combination of K.C., Wright, Kim, and Zhang is silent regarding:
the shaft connected with a pulley, the pulleys to connect one another or to an alternator through a belt(s), the alternator connected to the pulley(s).
Boyd teaches:
the shaft 172 connected with a pulley, the pulleys to connect one another or to an alternator 190 through a belt(s), the alternator connected to the pulley(s) (“An electric generator 190 is mechanically coupled to and driven by the bucket conveyor. The coupling may be in the form of gears, belts and pulleys, chains and sprockets, drive shafts, and the like” [0046]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the generator coupling in the combination of K.C., Wright, Kim, and Zhang (unspecified coupling between the turbine shafts and the generator axle in K.C.) with that taught by Boyd (belts and pulleys) for the same predictable result of driving the generator using the turbines, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; MPEP 2143 I. B.

	The combination of K.C., Wright, Kim, Zhang, and Boyd is silent regarding:
the buffer cylinder connected to the condenser through a cylinder valve.
Fetvedt teaches:
the buffer cylinder 40 connected to the condenser 22 through a cylinder valve 43.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of K.C., Wright, Kim, Zhang, and Boyd with that of Fetvedt for the advantages of controlling flow to the condenser and regulating downstream pressure.

The combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt is silent regarding:
vapor(gas) from boiled solutions of liquids or gasses, the condenser with multiple-drums contain a dissolving liquid in the drums which are immersed in a condensing liquid and enclosed in a container, and the boiler also opens to the condenser through liquid circulation pipe and a liquid level control chamber to re-circulate the dissolving liquid to the condenser for the generation of energy.
Campbell teaches:
vapor(gas) from boiled solutions of liquids or gasses, the condenser B with multiple-drums (see vertical drums of submerged absorber P) contain a dissolving liquid in the drums which are immersed in a condensing liquid and enclosed in a container B, and the boiler A also opens to the condenser B through liquid circulation pipe N, N’ and a liquid level control chamber L’ to re-circulate the dissolving liquid to the condenser B for the generation of energy.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of K.C., Wright, Kim, Zhang, Boyd, and Fetvedt as taught by Campbell for the advantage of enabling the capture of heat from even lower temperature heat sources using a low boiling point fluid such as ammonia in solution with an absorbent/dissolving liquid such as water, and to provide an appropriate condenser/absorber for the solution. 

Regarding claim 14, the combination of K.C., Wright, Kim, Zhang, Boyd, Fetvedt, and Campbell teaches:
wherein solutions of liquids or gasses are used in the boiler A while the condenser B contains multiple drums with a hollow structure from the lower half, joined to each other with a set of pipe from upper and lower side (see submerged absorber P) and containing a dissolving liquid in which the vapor (gas) dissolves forming solution of gasses while the drums are dipped in a liquid of the condenser B for transfer of heat (Campbell).

Regarding claim 16, the combination of K.C., Wright, Kim, Zhang, Boyd, Fetvedt, and Campbell teaches:
wherein the boiler 1 is of flattened size with a narrower vertical neck and the area of the boiler is adjustable to limit the increase in boiling point of the liquid in the boiler due to rise in pressure by an increase in height or added pressure valves to the temperature of the available heat sources while a normal boiler where pressure increases proportionate to the increase in pressure in the bottom of liquid chamber is used where high temperature sources of heat are used for supplying heat (K.C. [0055] [0062] [0067] Fig. 1).

Regarding claim 17, the combination of K.C., Wright, Kim, Zhang, Boyd, Fetvedt, and Campbell teaches:
wherein the height of the system is adjustable and increased height increases the efficiency up to 100% or until critical temperature and pressure is reached in the bottom of liquid chamber 2 or boiler 1 while a series of liquid and gas chamber 2,3,4,5,6,7 are used to lower the height of the system with similar efficiency to the efficiency of single liquid-gas chamber where the added heights of such multiple liquid chamber equals the height of a single liquid chamber (K.C. [0066-0067] [0088-0089] [0101-0104] Fig. 1).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over K.C. US 2020/0095896 in view of Wright US 2021/0180471, Kim KR 2020-0145631, Zhang CN 202055234, Boyd et al. US 2014/0196450, Fetvedt et al. US 2022/0074435, and Campbell US 346,425 as applied to claim 13 above, and further in view of Abeles US 4,022,024.
Regarding claim 15, the combination of K.C., Wright, Kim, Zhang, Boyd, Fetvedt, and Campbell as set forth above is silent regarding:
wherein concentric pipes filled with liquid are placed in concentric to the upper part of a single liquid chambers or later part in case of series of liquid-gas chambers and in the cylinder where the condenser cooling pipe and concentric cylinder pipe are used to transfer the cooling temperature to the condenser or bring for external use.
Abeles teaches:
wherein concentric pipes o (jacket) filled with liquid are placed in concentric to the upper part of a liquid chamber where the condenser cooling pipe and concentric cylinder pipe are used to transfer the cooling temperature to the condenser or bring for external use (see Fig. 3, “a jacket o is provided about the column in which liquid rises and adapted for receiving heating liquid for heating the column” col. 3, l. 54-58).
And Fetvedt further teaches:
wherein concentric pipes 45 (jacket) filled with liquid are placed in concentric in the cylinder 40 where the condenser cooling pipe and concentric cylinder pipe are used to transfer the cooling temperature to the condenser or bring for external use (“Optionally, the temperature in tank 40 can be controlled with a heating/cooling component 45… For example, component 45 may be a jacket around the tank 40 configured to heat and/or cool the tank” [0052-0053]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of K.C., Wright, Kim, Zhang, Boyd, Fetvedt, and Campbell as set forth with the further teachings of Abeles and Fetvedt to provide a jacket/concentric pipe around the liquid chambers and the buffer cylinder to heat and/or cool the liquid chamber and buffer cylinder as appropriate to prevent premature condensation and/or undesired evaporation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/08/2022